Case 1:19-cr-00291-LAP Document 256 Filed 06/02/21 Page 1of1

RICHARD H. ROSENBERG

ATTORNEY AT LAW
217 BROADWAY Tei: 212-586-3838
SurrE 707 Fax: 212-962-5037
New York, New York 10007 richrosenberg@msn.com
|
June 2, 2021

Hon. Loretta A. Preska

United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Adelekan, et al.,
19-CR-291 (LAP)

Dear Judge Preska:

Defendant Oluwaseun Adelckan, through counsel, respectfully submits this request to
modify the conditions of his release to permit him to travel to Houston, Texas, from June 10 to_
Jone 14, 2021. Pretrial Services Takes io position on this request. The Government defers to

Pretrial services.

The reason for the travel is to celebrate his son’s birthday. If permitted, Mr. Adelekan
will travel by plane to Houston. He will stay with his son’s mother, Ms. Gifty Ansah, at her
home in Katy, Texas, at the address previously provided to Pretrial Services.

Mr. Adelekan traveled to Houston with the Court’s permission in mid-July, mid-August,
mid-September, November (twice), and December 2020, and in March 2021, and retumed from
those previous trips as promised. Pretrial Services informs that Mr. Adelekan is in full
compliance with the conditions of his release.

80 ORDEREE ratte trasaia then Gott f-for its consideration of this request.

ee

 
       

__. , L . Respectfully,
LORBUTA A. PRESKA __/s/__
UNITED STATES DISTRICT JUDC™ Richard Rosenberg, Esq.

Cc: All counsel (by ECF)
US Pretrial Services (by email)
6 [ 3 | 2 / Oluwaseun Adelekan (by email)
